 In the Matterof BEMIS BRO. BAG COMPANYandTEXTILEWORKERSUNION OF AMERICACaseNo. C-1470.-Decided February 5, 1940Cotton and Paper Bag Manufacturing Industry-Settlement:stipulation pro-viding for compliance with theAct-Order:entered on stipulation.Mr. Join C. HcRee,andMr. Alexander E. Wilson, Jr.,for theBoard.Mr. Frank Gladney,of St. Louis, Mo., andMr. B. J. Everett,ofJackson, Tenn., for the respondent.Mr. R. H. Brazzell,of Nashville, Tenn., for the Union.Mr. Albert J. Hoban,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Textile WorkersUnion of America, herein called the Union, the National, Labor Re-lations Board, herein called the Board, by the Regional Director forthe Tenth Region (Atlanta, ' Georgia), issued its complaint datedNovember 21, 1939, against Bemis Bro. Bag Company, St. Louis, Mis-souri, herein called the respondent, alleging that the respondent hadengaged in and was engaging in unfair labor practices affecting com-merce within the meaning of Section 8 (1), (3), and (4) and Section2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.Copies of the complaint and notices of hearingthereon were duly served upon the respondent and the Union.In respect to the -unfair labor practices the complaint alleged, insubstance, that the respondent (1) discharged Eva Reeves 1 and J. W.Yarbrough on or about July 6, 1936, because they joined and assisteda labor organization and engaged in concerted activity with otheremployees for the purpose of collective bargaining and mutual aid andprotection and because they testified before a duly appointed TrialExaminer of the Board during a hearing conducted from January 241Referredto in stipulationas Eva ReevesCreasy.20 N. L. R. B., No. 14.152 BEMIS BRO.BAG COMPANY153to April 18, 1936, inMatter of Bemis Bro. Bag CompanyandLocalNo. 1838, United Textile Workers of America; 2(2) discharged andthereafter refused to reinstate E. D. Patterson, C. A. King, Cliff Mayo,Sam B. Rice, Arthur Weaver, and Morris Brasher, because they joinedand assisted a labor organization and engaged in concerted activi-ties for the purposes of collective bargaining and for mutual aid andprotection; and (3) by the discharges and by advising its employeesto withdraw from or refuse to become affiliated with the Union; bythreatening its employees with summary lay-off, discharge, or otherdiscipline if they persisted in activities in behalf of the Union; bythreatening its employees with the loss of seniority or other favorableworking conditions if they persisted in activities in behalf of theUnion; by promising its employees better jobs and job protection oncondition that they withdraw from the Union; and by telling its em-ployees that the Union did not benefit them, and advising them notto join or to remain affiliated with the Union had, at various timessince April 18, 1936, interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of theAct.On December 6, 1939, the respondent duly filed its answer inwhich it admitted some of the specific averments in the complaint butdenied others including the allegations that it had engaged in unfairlabor practices.Pursuant to notice, a hearing was held at Jackson, Tennessee, onJanuary 8, 1940, before James C. Batten, the Trial Examiner dulydesignated by the Board.The Board, the respondent, and the Unionwere represented by counsel and participated in the hearing.After theintroduction of formal papers the Board's attorney informed the TrialExaminer that the parties had reached a tentative agreement settlingthe case and the Trial Examiner adjourned the hearing indefinitely.On January 9, 1940, counsel for the Board, counsel for the respond-ent, and counsel for the Union entered into a stipulation in settlementof the case subject to the approval of the Board. The stipulationprovided as follows :Charges and amended charges having been filed with CharlesN. Feidelson, Regional Director of the National Labor Rela-tions Board for the Tenth Region, by the Textile Workers Unionof America, alleging that Bemis Bro. Bag Company, the re-spondent herein, had violated Section 8, Subsection (1) (3) and(4) of the National Labor Relations Act (49 Stat. 449) ; andcomplaint having been issued and served on November 22, 1939and hearing having been held before a duly authorized agentof the National Labor Relations Board at Jackson, Tennessee2 3 N. L. R.B. 267. 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDon January 8, 1940, and it being the intention of the parties todispose of the matterswhich havearisen,It is hereby stipulated and agreed by and between John C.McRee and Alexander E. Wilson, Jr., attorneys for the NationalLabor Relations Board, Bemis Bro. Bag Company, by its at-torneys,S. J. Everett and Frank Y. Gladney, and Textile Work-ers Union of America,by its attorney,R. H. Brazzell,as follows :1.The respondent is a corporation duly organized and exist-ing under the laws of the state of Missouri,having its principaloffice and place of business in the City of St. Louis, State ofMissouri.It is engaged in the manufacture,sale and distribu-tion of cotton and paper bags. It operates a mill at Bemis inthe State of Tennessee, which is engaged in production and dis-tribution of cotton sheeting.The great bulk of the raw mate-rialsused in its Bemis Mill is purchased in the state ofTennessee.Approximately ninety-seven(97%)percent of theproducts of the Bemis mill is shipped to other plants of therespondent,which are located in states other than Tennessee forfurther processing.Itspurchases for the year 1939 totaledapproximately$1,015,000.00 and its products during the sameperiod were valued at approximately$2,000,000.00.For the purpose of this stipulation,and for no other purpose,the respondent admits that it is engaged in interstate commercewithin the meaning of Section 2,Subsections(6) and (7) of,the National Labor Relations Act (49 Stat. 449).2.The respondent waives all further or other procedure pro-vided by the National Labor Relations Act, or the Rules andRegulations of the National Labor Relations Board, includingthe making of findings of fact and conclusion of law.3.Upon the pleadings and record in this matter and upon thisstipulation the National Labor Relations Board may order theRespondent,its officer,agents, successors,and assigns to :Take the following affirmative action within forty-eight hours(Saturday and Sunday excepted)after receipt of notice of theapproval of this stipulation by the National Labor RelationsBoard, to effectuate the policies of the National Labor RelationsAct :A. Offer to Arthur Weaver reinstatement to his previous posi-tion without prejudice to his former seniority rights and otherrights and privileges.B. Pay to the following named persons the amount of moneyset opposite their respective names in full settlement for lossof pay suffered, and any and all claims to which any of them BEMIS BRO. BAG COMPANIY155might be entitled because of any matter set forth in the com-plaint in this matter :(1)CliffMayo-----------------------------------$150.00(2)J.W. Yarbrough-----------------------------100.00(3)Eva Reeves Creasy---------------------------100.00C. Post the following notice to its employees in conspicuousplaces in the plant at Bemis,, Tennessee, and maintain such no-tices for a period of at least sixty (60) days from the date ofsaid posting :"NOTICE TO EMPLOYEES"Inasmuch as it has been some time since The Company an-nounced its policy, it seems advisable at this time to repeat whathas been said before."Employees may join any labor union of their own choosing.They may refrain from joining any labor union.The Companytakes no position in the matter one way or the other. Eachemployee must decide for himself.Whether you belong to alabor union or do not belong, you will be accorded the sametreatment as any other employee.The National Labor Rela-tions Act declares this: `Employees shall have the right to selforganization, to form, join or assist labor organizations, to bar-gain collectively through representatives of their own choosingand to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection.'This is the lawof the land and the policy of the Company."It is further stipulated that the complaint be dismissed inrespect to E. D. Patterson, C. A. King, Sam B. Rice, and MorrisBrasher.The entire agreement is contained within the terms of thisstipulation and there is no verbal agreement of any kind whichvaries, alters or adds to it.It is understood and agreed that this stipulation is subjectto the approval of the National Labor Relations Board andshall become effective immediately upon granting such approval.On January 15, 1940, the Board issued its order approving theabove stipulation, making it a part of the record, and, in accordancewith Article II, Section 36, of National Labor Relations Board Rulesand Regulations-Series 2, transferring to and continuing the pro-ceeding before the Board for the purpose of entry of decision andorder by the Board pursuant to the provisions of the stipulation. 156DECISIONSOF. NATIONALLABOR RELATIONS BOARDUpon the basis of the above stipulation and upon the entire recordin the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent,Bemis Bro. BagCompany, is a Missouri corpora-tionwith its principal office and place of business at St. Louis,Missouri.It is engaged in the manufacture, sale, and distributionof cotton and paper bags.At Bemis, Tennessee, the respondent oper-ates a plant, herein called the Bemis plant, in which it is engaged inthe production and distribution of cotton sheeting.The great bulkof the raw materials used at theBemisplant are purchased in Ten-nesseebut approximately 97 per cent of the products of the Bemisplant are shipped, for further processing, to other plants of therespondent located in States other thanTennessee.The respondent'stotal purchases for the year 1939 totaled approximately $1,015,000and the value of its products during the same amounted to approxi-mately $2,000,000.For the purposes of the stipulation the respondentadmits that it is engaged in interstatecommercewithin the meaningof the Act.ORDERUpon the basis of the above findings of fact, the stipulation, andthe entire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that the respondent Bemis Bro. Bag Company of St.Louis, Missouri, and its officers, agents, successors, and assigns shall:Take the following affirmative action within forty-eight hours(Saturday and Sunday excepted) after receipt of notice of the approvalof this stipulation by the National Labor Relations Board, to effectu-ate the policies of the National Labor Relations Act :A. Offer to Arthur Weaver reinstatement to his previous positionwithout prejudice to his former seniority rights and other rights andprivileges.B. Pay to the following named persons the amount of money setopposite their respective names in full settlement for loss of paysuffered, and any and all claims to which any of them might be en-titled because of any matter set forth in the complaint in this matter :(1)CliffMayo-----------------------------------------$150.00(2)J.W. Yarbrough------------------------------------100.00(3)Eva Reeves Creasy---------------------------------100.00 BEMIS BRO. BAG COMPANY157C. Post the following notice to its employees in conspicuous placesin the plant at Bemis, Tennessee, and maintain such notices for aperiod of at least sixty (60) days from the date of said posting:NOTICE TO EMPLOYEESInasmuch as it has been some time since The Company an-nounced its policy, it seems advisable at this time to repeat whathas been said before.Employees may join any labor union of their own choosing.They may refrain from joining any labor union. The Companytakes no position in the matter one way or the other. Each em-ployee must decide for himself.Whether you belong to a laborunion .or do not belong, you will be accorded the same treatmentas any other employee.The National Labor Relations Act de-clares this : "Employees shall have the rightto self organization,to form, joinor assist labor organizations,to bargain collectivelythrough representatives of their own choosingand to engage inconcerted activities for the purpose of collectivebargaining orother mutual aid or protection."This is the law of theland andthe policy of the Company.AND ITIs FuRTFIEJ ORDERED thatthe complaint be, and it hereby is,dismissedwith respect to E. D. Patterson, C. A. King,Sam B. Rice,and Morris Brasher.